DISSENTING OPINION BY
Judge McCullough.
Because Shawnee Tabernacle (Church) has clearly established that it has an interest that may be directly affected, I respectfully dissent. We cannot overlook the impact that a pastor’s dual roles in a church and a charter school had upon the church, especially its being identified in a significant number of findings by the Pennsylvania State Ethics Commission (Commission) and its position as mortgagor and lessor. Under the unique facts of this case, I would conclude that the Church met the necessary requirements for intervention in the proceedings against Dennis Bloom (Bloom) before the Commission relating to his alleged violations of the Public Official and Employees Ethics Act (Ethics Act), 65 Pa.C.S. §§ 1101-1113. The Majority aptly notes that the crux of this case focuses upon the pecuniary benefit that Bloom and his family received because of his various roles as founder and Pastor of the Church and founder and Chief Executive Officer (CEO) of the Pocono Mountain Charter School (School). Contrary to the Majority, I believe that Bloom’s commingling of his multiple roles, which form the basis of the alleged violations and underlie the Commission proceedings, and the Church’s role as mortgagor and lessor, serve to mandate the intervention of the Church in these proceedings.1
*133As the Majority states, while an agency has considerable discretion to grant or deny a petition to intervene, such decisions remain subject to review of this Court and will be reversed where the agency’s decision constitutes an error of law or an abuse of discretion. Bensalem Racing Association v. Pennsylvania State Harness Racing Commission, 19 A.8d 549, 554 (Pa.Cmwlth.2011) (en banc). Additionally, we look, as did the Commission, to the General Rules of Administrative Practice and Procedure (GRAPP), 1 Pa.Code §§ 35.27-35.32, to determine if the Commission’s denial of intervention was proper. Section 35.28 of GRAPP addresses a party’s eligi*134bility to intervene in agency proceedings, and provides in pertinent part as follows:
(a) Persons. A petition to intervene may be filed by a person claiming a right to intervene or an interest of such nature that intervention is necessary or appropriate to the administration of the statute under which the proceeding is brought. The right or interest may be one of the following:
(1) A right conferred by statute of the United States or of this Commonwealth.
(2) An interest which may be directly affected and which is not adequately represented by existing parties, and as to which petitioners may be bound by the action of the agency in the proceeding. The following may have an interest: consumers, customers or other patrons served by the applicant or respondent; holders of securities of the applicant or respondent; employees of the applicant or respondent; competitors of the applicant or respondent.
(3) Other interest of such nature that participation of the petitioner may be in the public interest.
1 Pa.Code § 35.28. (Emphasis added.)
The Church in this case asserts an interest that will be directly affected by the Commission’s action, will not be adequately represented by Bloom, and will bind the Church in future actions. Additionally, the Church asserts that this interest was not speculative, remote, or indirect. The fact that the Commission’s investigative complainVfindings report sets forth 211 findings, of which 71 findings, or approximately 34%, specifically reference the Church and/or officials within the Church, buttresses these assertions. (R.R. at 11a-94a.)
These findings appear to be an indictment against the Church as much as an indictment against Bloom. While the Commission correctly notes that it has no jurisdiction over the Church and that the Church cannot be subject to its final adjudicatory order, the resulting impact of such an order will or may have a direct and substantial effect on the interests of the Church which is real, not speculative, and direct.
In this regard, I find this Court’s recent en banc decision in Bensalem Racing Association to be controlling in establishing the standard to be applied for intervention under GRAPP. In Bensalem Racing Association, we reversed a decision of the Pennsylvania Harness Racing Commission (Racing Commission) denying a petition filed by Philadelphia Park Racetrack (Philadelphia Park) to intervene in proceedings before the Commission concerning a petition filed by Harrah’s Chester Casino and Racetrack (Harrah’s) seeking permission to conduct telephone account wagering.
Philadelphia Park, which had previously been licensed to conduct telephone account wagering, was a competitor of Har-rah’s as to harness racing and pari-mutuel wagering. It sought intervention on that basis and, most significantly, as a prospective competitor of Harrah’s in the area of telephone account wagering. While Philadelphia Park conceded that it did not have an exclusive right to conduct telephone account wagering, it expressed concern over the impact that a new entrant will have on that market, especially where the primary market areas of Har-rah’s and Philadelphia Park overlapped. Philadelphia Park asserted that the financial harm it would incur from such a competitor in the telephone account wagering market established the requisite “interest of such nature that intervention is necessary or appropriate” pursuant to section 35.28(a) of GRAPP.
In reversing the Racing Commission’s denial of intervention, this Court agreed *135with Philadelphia Park that it had the requisite interest and rejected Harrah’s contention that Philadelphia Park’s interests were “too remote and did not support claims of substantial financial interest.” Bensalem Racing Association, 19 A.3d at 554. As we observed:
Like section 702 of the AAL [Administrative Agency Law],[2] section 35.28(a)(2) of GRAPP provides that a person seeking intervention must have ‘[a]n interest which may be directly affected.’ It does not require demonstration of a ‘direct, immediate and substantial’ interest — which our Supreme Court has characterized in Citizens [3 ] as the ‘traditional’ test for standing. It is also not necessary for an entity seeking intervention in an administrative proceeding to show that it is suffering present ‘harm’ or will definitely suffer harm in the future. This is obvious not only from the use of the words ‘may be directly affected’ in Section 35.28(a)(2), but also because actual harm, if any, can only be determined after the agency issues its adjudication. It is at that point that a party or nonparty wishing to appeal the agency adjudication under Section 702 of the AAL must be prepared to show that the adjudication caused harm to the person’s interests — i.e., that the person has “standing” to appeal.
Bensalem Racing Association, 19 A.3d at 556 (all emphasis added). As indicated above, section 35.28(a)(2) of GRAPP only requires a party seeking intervention to have an “interest that may be directly affected.” (Emphasis added.)
In the case sub judice, the Church has met this standard. For example, the record reflects that the Church undertook a substantial mortgage to fund the expansion of its facilities to accommodate the school. The Church relies exclusively on the rental payments from its lease with the School to repay this mortgage. If the School would cease operating, the Church would have no manner in which to repay the mortgage, which would result in a foreclosure action by the financing bank. Certainly, the loss of the Church and the School will have an immediate and direct effect on the Church’s members, the School’s employees, and its students, as well as the community as a whole in regard to the choice of a place of worship and the educational choices available for parents within a particular school district.
Moreover, although the Church does not need to demonstrate that it will definitely suffer harm in the future, only that it may, see Bensalem Racing Association, the effect here is not speculative. Prior to the District solicitor filing a complaint with the Commission, which initiated the proceedings at issue, the District had actually instituted and completed revocation proceedings with respect to the School’s charter. This revocation was based, in substantial part, on Bloom’s relationship with the Church and the leases executed by the Church and the School. Indeed, the District identified at least 27 reasons underlying the revocation of the School’s charter, the most relevant as follows:
1. PMCS [4] operating its business and educational programs in such a manner as to constitute an unconstitutional entanglement with Shawnee Tabernacle Church.
*1362. PMCS paying an excessive salary and benefits to its Chief Executive Officer.
3. PMCS’s CEO, or private institutions controlled by PMCS’s CEO, deriving improper financial benefits from PMCS.
4. PMCS paying excessive rental and fees for its school facilities for the direct benefit of the Shawnee Tabernacle Church.
5. PMCS and Shawnee Tabernacle Church entering into a lease for school facilities which was not an arm’s length transaction, and unfairly benefited the landlord.
6. Violation of State Ethics Law by employment of relatives by the Charter School and creating conflicts of interest.
7. Failure to obtain competitive bids for products and services where such bids are required by Pennsylvania Law.
(R.R. at 85a.) (Emphasis added.) While the District’s revocation has since been reversed by the Charter School Appeal Board, the District has filed a request for additional hearings. Given this history, it is inconceivable that a negative decision from the Commission in the underlying matter would not adversely affect the School’s charter and, consequently, the Church.5
Further, there is no guarantee that Bloom will adequately represent the Church’s interests before the Commission. Although the Commission has scheduled a formal hearing for Bloom, at which time Bloom is free to call representatives of the Church as witnesses, Bloom is not required to so. Given the nature of the Commission’s investigative complaint/findings report and the real and substantial interests of the Church in this matter, I would conclude that the Commission erred and/or abused its discretion in failing to permit the Church the opportunity to protect its interests before the Commission.
Most notably, the Church is expressly entitled under GRAPP to intervention as a mortgagor and lessor. The substance of Bloom’s alleged violations centers upon the lease and other financial transactions negotiated, approved, and/or executed by Bloom in his dual role capacity. The Church is the mortgagor for the development and expansion of the School’s facilities. As a mortgagor and a lessor, the Church has an “interest that may be directly affected.” Specifically, section 35.28(a)(2) of GRAPP provides that a petition to intervene may be filed by an interested holder of securities. A mortgage is *137defined as a “conveyance of title to property that is given as security” or “any real-property security transaction.” Black’s Law Dictionary 1101-02 (9th ed. 2009). Clearly, as a mortgagor and lessor, the Church qualifies for intervention under the express provisions of GRAPP.
Additionally, section 35.28(a)(2) of GRAPP specifically identifies “consumers, customers or other patrons served by the applicant” as parties that “may have an interest” in a particular matter. “Patron” is defined as “one who gives of his means or uses his influence to help benefit an individual institution or a cause.” Webster’s Third New International Dictionary 1656 (1986). In making financial contributions to the Church, as well as investing their time, members of the Church would meet such a definition. A decision by the Commission against Bloom may lead to the Church’s financial ruin, the scattering of its members, and the end of its existence, not to mention the closing of the School, which will result in a loss of employment for local residents and a loss of an educational institution for a significant number of local students.6
In sum, there is no existing party who will adequately represent the Church’s interests, the Church’s standing to intervene is statutorily conveyed by its position as mortgagor, and the financial harm the Church may realize in this case is at least as significant and compelling as what this Court determined to be sufficient for intervention in Bensalem Racing Association. Coupled with the underlying facts herein, including the Commission’s 71 findings specifically referencing the Church and/or officials -within the Church, Bloom’s dual role as Pastor of the Church and CEO of the School, and the complex entwinement between the Church as a property owner/mortgagor and the School as a lessee, warrants the Church’s intervention before the Commission.
Accordingly, I would reverse the Commission’s order denying the Church’s petition to intervene.

. Indeed, the Commission’s investigative complaint/findings report sets forth 211 findings. (R.R. at lla-94a.) Of these 211 findings, 71 findings, or approximately 34%, specifically reference the Church and/or officials within the Church. Id. For example, the Commission's report sets forth the following findings:
22. Bloom operated the Tobyhanna Christian Academy (TCA), a private school, at 16 *131Carriage Square from approximately 1999 to or about 2002.
a. Due to a lack of financial resources the TCA ceased operations sometime in 2002.
b. Dennis Bloom has continued to use the TCA in conjunction with [Shawnee Tabernacle Church] business.
1. Payments continued to be issued from TCA accounts to Bloom and his children after the TCA ceased formal operations as a school.
23. In or about 2002 Dennis Bloom began the process of creating a charter school to be operated on property owned by the Shawnee Tabernacle Church located at 16 Carriage Square, Tobyhanna, PA.
33. From or about February 2003 until December 2010, Bloom served a dual role as CEO of the [Pocono Mountain Charter School] and Founder/President of the Shawnee Tabernacle Church [STC],
a. This dual role included participating in the process which resulted in lease agreements being entered into between the PMCS and the Church for property located at 16 Carriage Square, Tobyhan-na, PA.
35. Bloom was the point of contact on the leases for both the Shawnee Tabernacle Church (STC) and the PMCS.
37. On June 5, 2003, Dennis Bloom, in his official capacity as President of the Shawnee Tabernacle Church signed a lease agreement with the PMCS.
a. This lease also was signed by Elder James Shelton, Board President, PMCS. 1. James Shelton was an Elder with the Shawnee Tabernacle Church and a member of the PMCS founding group along with Bloom when he signed this lease as President of the PMCS.
b. Dennis Bloom was the CEO of the PMCS when he signed this lease as President of the Shawnee Tabernacle Church.
39. Following renewal of the PMCS charter by the [Pocono Mountain School District or PMSD] additional leases were entered into by PMCS with the STC.
41. Terms of the leases were prepared by Attorney Henry Langsam with input from Bloom.
a. Bloom was Langsam's point of contact on matters relating to the STC's leases with PMCS.
b. Bloom, as CEO, was PMCS’s point of contact with the STC on matters related to the leases.
51. In 2006 Bloom, as CEO, approved lease payments issued by PMCS to STC.
a. That practice ceased sometime in 2007.
52. As the CEO of the Pocono Mountain Charter School (PMCS) Dennis Bloom directed PMCS Business Manager Loletta Robertson to make multiple rent and expense payments to the Shawnee Tabernacle Church (STC).
53. The payments made by the PMCS to the STC for the rental payments and assorted expenses were deposited into a Business Checking Account (Account No. xxx557) that the STC maintained at First National Bank of Palmerton.
a. Dennis and Gricel Bloom had signature authority on the account.
54. Without the PMCS rental and expense payments being deposited into the Business Checking the STC maintained at the First National Bank of Palmerton, the STC had a difficult time keeping a positive balance on the account.
55. Dennis Bloom in his capacity as the Pastor of the STC either made payments to himself or directed STC subordinate staff to make payments to Dennis Bloom from the Business Checking Account (Acct. No. xxx557) that the STC maintained at the First National Bank of Palmerton.
56. Dennis Bloom had payments issued to him from the STC Business Checking Account in his capacity as the Pastor of the STC immediately after Dennis Bloom, in his capacity as the CEO for the PMCS, directed PMCS subordinate employees to make rental and expense payments to the STC.
125. At the time the PMCS was considering expansion, the PMCS had leases for space with the STC.
a. A lease for space was entered into by PMCS with STC on or about June 5, 2003.
b. Amendments to the leases were approved on June 25, 2004, and November 3, 2005.
126. Based on the decision to expand, which was recommended by Bloom, as PMCS CEO, amendments to the original June 5, 2003, ■ lease were agreed upon by the PMCS and STC.
*132131. Dennis Bloom in his official capacity as CEO of the PMCS had supervisory responsibility over the expansion project representing both the PMCS and the STC.
a. Bloom served as the liaison between the PMCS Board of Trustees and the STC.
b. Bloom, as the Pastor of the Shawnee Tabernacle Church, was the primary STC representative involved in the expansion/renovation project.
132. Dennis Bloom’s employment contract specifically designated him as the PMCS representative overseeing the construction/expansion project.
a.As Pastor and President of the STC, Bloom was the church representative to secure financing for the expansion and to secure leases from the PMCS for the expansion space.
1. Without leases from PMCS funding for the project would not be approved.
2. Rent from PMCS was the STC’s primary source of repayment of any loans.
133. Funding for the expansion project was obtained by Bloom as Pastor of the Shawnee Tabernacle Church through construction loans.
a. These construction loans were to be repaid based on increased rental payments the PMCS would pay to the Shawnee Tabernacle Church.
134. On July 9, 2007 a Master Lease Agreement between Shawnee Tabernacle Church and Pocono Mountain Charter School was executed.
136. In or about the spring of 2007, STC, Inc., through Dennis Bloom, secured a construction loan from Sovereign Bank for the expansion/renovations of the PMCS.
a. The loan's purpose also included refinancing of existing debt of the STC, Inc.
138. A summary of the loan terms and conditions was signed by Bloom as Pastor and President of STC on May 18, 2007.
145. Settlement of the loan occurred on July 18, 2007.
a. All settlement documents were signed by Bloom, as Pastor/President of STC.
146. STC’s primary repayment source of the loan from Sovereign was to be the cash flow from the PMCS as a result of increased rents.
a. A repayment analysis completed by Sovereign Bank determined that in fiscal year (FY) 2005, the PMCS was responsi-
ble for 47.7% or $409,000 of the STC’s revenues of $863,000. For FY 2006, the PMCS was responsible for $420,000 or 37.9% of the STC's $1,107,000 revenues.
b. Rent revenues to the STC from the PMCS were expected to increase to $828,000 in FY 2007 due to the expansion.
c. The STC had net profit margins as follows:
FY 2004: 49.1%
FY 2005: 65.6%
FY 2006: 43.9%
FY 2007(Q 1): 55.2%
d. Revenues were based on rent income from PMCS.
147.On or about June 8, 2007, Dennis Bloom, as STC President, opened a construction checking account at Sovereign Bank (no. xxxxxxl928).
a. The owner was identified as Dennis Bloom, DOB: [xx/xx/xxxxj; SSN: xxx-xx-xxxx.
b. Business entity was listed as the STC.
c. Secondary owner information was Gricel Bloom, DOB: [xx/xx/xxxxj.
d. Primary purpose of the account was to issue payments from the construction account.
e. Corporate Authorization Resolution filed with Sovereign identified Dennis and Gricel Bloom as officers of STC.
1. Dennis Bloom signed the resolution as Secretary.
f. No other STC officials were listed as having signature authority for this account.
167. STC's loan with Sovereign Bank is currently in default status due to Bloom’s refusal, as STC President, to comply with loan covenants to provide financial reports, including quarterly statements and annual audits of STC’s accounts.
168. Bloom's multiple roles as CEO, Founder/Pastor, President of STC and general contractor, d/b/a Radium, Inc., allowed him to determine which expansion costs would be paid by the Sovereign Bank loan and those which would be incurred by the PMCS.
170. Funding received by the PMCS was used in part to pay for improvements made to property owned by the Shawnee Tabernacle Church at 16 Carriage Square, Toby-hanna, PA.
*133a.Bloom, as CEO of the PMCS made decisions and entered into agreements relating to items bought and paid for by the PMCS which improved the value of the leased property.
206. In an effort to address the issues raised as part of the charter revocation process, the PMCS took several steps in December 2010, to address some of the issues raises.
a. These steps included in part, the resignation of Dennis Bloom as the schools [sic] CEO, and modified lease and/other agreements between the PMCS and church.
211. Bloom, members of his immediate family, and/or business with which Bloom and/or his immediate family were/are associated, realized a private pecuniary benefit of $5,109,159.12, as a result of Bloom's use of the authority of his public office as CEO of the PMCS, as follows:
a. Bloom and/or Shawnee Tabernacle Church (STC) a business with which Bloom is associated, realized a pecuniary benefit of $4,604,200.00, as a result of Bloom, as CEO of PMCS, entering into lease agreements with the STC, for rental of building space and school grounds. See finding no. 50(b).
b. Between 2006 and the present, Bloom and/or Radium, Inc., a business with which Bloom is associated, realized a pecuniary benefit of $265,000.00, as a result of Bloom, as CEO of PMCS, entering into agreements with the STC for the expansion of school facilities, at a time when Bloom knew or had a reasonable expectation that Radium, Inc. would be serving as the General Contractor for the construction/expansion project.
c. Bloom and/or the Tobyhanna Impact Athletic Center (TIAC), a business with which Bloom and/or his immediate family is associated, realized a pecuniary benefit of $8,909.95, as a result of Bloom utilizing his public position as the CEO of the PMCS, to authorize TIAC to utilize facilities and equipment without compensation to PMCS, at a time when TIAC was charging a fee for its services/program. See finding no. 185.
d. Bloom and/or members of Bloom’s immediate family realized a total pecuniary benefit of $33,691.48 as a result of Bloom utilizing his public position as CEO of the PMCS to direct and/or approve the hiring of his daughter, Priscilla Bloom and son, Mitchell Bloom, by the PMCS. See finding no. 121.
e. Bloom realized a pecuniary benefit of no less than $4,950.00, when as CEO of the PMCS, Bloom directed and/or approved the payment of monthly automobile lease reimbursement to himself, without the approval of the PMCS Board of Trustees. See finding no. 169.
f. Bloom and/or members of Bloom's immediate family realized a total pecuniary benefit of $18,035.19 as a result of Bloom utilizing his public position as CEO of the PMCS to direct and/or approve the payment of bonuses to himself and his wife, Gricel Bloom, by the PMCS, without the approval of the PMCS Board of Trustees. See finding no. 188.
g. Bloom and/or members of Bloom's immediate family realized a total pecuniary benefit of $28,372.50 ($9,457.50 x 3 years) as a result of Bloom utilizing his public position as CEO of the PMCS to recommend and influence the PMCS Board of Trustees to issue a pay raise to Bloom’s wife, Gricel. See finding no. 107.
h. Bloom realized a pecuniary benefit of no less than $146,000.00, when as CEO of the PMCS, Bloom directed the payment of lease monies to STC which then directly disbursed to Bloom via STC.
(R.R. at 11 a-94a.)


. 2 Pa.C.S. § 702.


. Citizens Against Gambling Subsidies, Inc. v. Pennsylvania Gaming Control Board, 591 Pa. 312, 916 A.2d 624(2007).


.PCMS refers to the School.


. While the Majority notes that the Charter School Appeal Board reopened the record, held additional hearings, and recently issued an adjudication revoking the School’s charter, the School has appealed the adjudication to this Court and, hence, the adjudication is not yet final. As the Majority notes, in an unreported single-judge opinion by the Honorable Robert Simpson, this Court stayed the charter revocation pending this Court's disposition of the School's petition for review. Pocono Mountain Charter School, Inc. v. Pocono Mountain School District, 1308 C.D. 2013 (Pa. Cmwlth., filed August 13, 2013) (Simpson, J.). In this opinion, Judge Simpson further directed that the matter be listed for argument in December. Thus, contrary to the Majority, the connection between the Commission proceeding below against Bloom and the School’s charter has not been severed. In fact, similar to this dissent, Judge Simpson's opinion underscores the significant effect the closing of the School will have on the community, i.e., it will result in the transition of between 350 to 400 students to unfamiliar schools, the termination of 66 staff positions, and the loss of an educational choice for parents, for which a value cannot be quantified. Furthermore, our decision in Bensalem Racing Association only requires a party seeking intervention to show an interest that may be affected, and, as can be seen above, this connection to the School’s charter is but one of the many interests justifying the Church's intervention in the Commission's proceedings against Bloom.


. Furthermore, I believe there is an overriding public interest concern with respect to the Church's intervention in this matter; namely, the religious freedom of its members as protected by the 1st and 14th Amendments to the United States Constitution and Article I, section 3 of the Pennsylvania Constitution.